       Case 2:18-cv-01451-MMD-PAL Document 20 Filed 11/05/18 Page 1 of 3



     Theresa Mains, P.A.
1    2251 N. Rampart Boulevard, Suite 102
2    Las Vegas, Nevada 89128
     Phone: (954) 520-1775
3    theresa@theresamainspa.com

4    Avi R. Kaufman (Fl Bar No. 84382)
     (Admitted pro hac vice)
5
     Kaufman P.A.
6    kaufman@kaufmanpa.com
     400 NW 26th Street
7    Miami, FL 33127
     Phone: (305) 469-5881
8
     Attorneys for Plaintiff and the putative Classes
9
     (additional counsel appear on signature block)
10
                                   UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12     EILEEN WALDRON, individually and on                   Case No. 2:18-cv-01451-MMD-PAL
       behalf of all others similarly situated,
13

14                    Plaintiff,

15     v.
16     CREDIT ONE BANK, N.A., a national bank,
17
                      Defendant.
18

19
                             NOTICE OF DISMISSAL WITH PREJUDICE
20
            Plaintiff Eileen Waldron hereby dismisses her claims against Defendant Credit One Bank,
21
     N.A. with prejudice with each party to bear its own attorneys’ fees and costs.
22
                                                   Respectfully submitted,
23

24                                                 EILEEN WALDRON individually and on behalf of
                                                   all others similarly situated,
25
     Dated: November 5, 2018                       /s/ Theresa Mains
26                                                 Theresa Mains
                                                   Theresa Mains, P.A.
27
                                                   2251 N. Rampart Boulevard, Suite 102
28                                                 Las Vegas, Nevada 89128
     Case 2:18-cv-01451-MMD-PAL Document 20 Filed 11/05/18 Page 2 of 3



                                     Phone: (954) 520-1775
1                                    theresa@theresamainspa.com
2
                                     Avi R. Kaufman* (Fl Bar No. 84382)
3                                    Kaufman P.A.
                                     kaufman@kaufmanpa.com
4                                    400 NW 26th Street
                                     Miami, FL 33127
5
                                     Phone: (305) 469-5881
6
                                     Stefan Coleman* (Fl Bar No. 30188)
7                                    law@stefancoleman.com
                                     LAW OFFICES OF STEFAN COLEMAN, P.A.
8                                    201 S. Biscayne Blvd, 28th Floor
                                     Miami, Fl 33131
9
                                     Tel: 877.333.9427
10                                   Fax: 888.498.8946

11                                   *Admitted pro hac vice
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -2-
       Case 2:18-cv-01451-MMD-PAL Document 20 Filed 11/05/18 Page 3 of 3



                                    CERTIFICATE OF SERVICE
1

2           I HEREBY CERTIFY that on November 5, 2018, I electronically filed the foregoing

3    document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel

4    of record via transmission of Notice of Electronic Filing generated by CM/ECF.
5

6
                                                         /s/ Theresa Mains
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
